OPINION — AG — ** RAW MILK — PASTEURIZED — USER OF — CONSIGNMENT BASIS — RESALE ** QUESTION: NEED AN OPINION AS TO WHETHER OR NOT, BOTTLED GRADE A RAW MILE, WHICH HAS BEEN BOTTLED BY THE PRODUCER OF THE MILK, IS PROHIBITED BY 2 O.S. 400 [2-400], FROM WHICH RESALE OF SAME ? (DRUG STORE SELLS THE RAW MILK AS RAW MILK) ANSWER: IF THE MILK IS HELD BY THE OWNER OR OPERATOR OF THE DRUG STORE ON AN ACTUAL CONSIGNMENT BASIS FROM THE PRODUCER, AND THE MILK IS PROPERLY AND LAWFULLY SOLD EITHER IN ITS ORIGINAL CONTAINER OR FROM AN APPROVED DISPENSING DEVICE (SEE 63 O.S. 295.6 [63-295.6](E)), NO APPROPRIATION TO THE DRUG STORE OWNER'S USE AND BENEFIT WOULD RESULT AND THE ARRANGEMENT MIGHT BE PROPERLY BE A CONSIGNMENT. HENCE, NO RESALE WOULD RESULT AND THE MILK WOULD NOT BE REQUIRED TO BE PASTEURIZED BY THE SUBJECT STATUTE. CITE: 2 O.S. 400 [2-400], 63 O.S. 295.11 [63-295.11], OPINION NO. FEBRUARY 13, 1954 — SMITH (JAMES P. GARRETT)